Citation Nr: 0927677	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to August 
1994, and from December 2000 to September 2002.  She also had 
reserve service from February 1991 to August 1993.



This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the Seattle, 
Washington Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for right ear hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran reports that during service she was exposed, 
particularly in her right ear, to weapons fire noise.  She 
filed a claim for service connection for both hearing loss 
and tinnitus affecting the right ear.  In the May 2006 rating 
decision, the RO granted service connection for tinnitus, but 
denied service connection for right ear hearing loss because 
the Veteran's hearing, as measured in VA audiological testing 
in March 2006, did not meet the VA definition of hearing 
impairment disability.  

In appealing the May 2006 rating decision, the Veteran has 
asserted that, at the March 2006 audiological testing, the 
test procedure was flawed.  She states that she was 
instructed to signal that she heard a sound even if she 
"thought" that she heard one.  She contends that this 
produced defective test results.  She also states that her 
right ear hearing loss has continuously progressed since 
service.

In order to increase confidence of accurate and current 
evidence regarding the Veteran's hearing impairment, the 
Board will remand the case for new VA audiological 
examination and testing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination with audiometric 
testing to determine the current level of 
hearing impairment.  Associate the 
examination report and test results with 
the Veteran's claims file.

2.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claim can be granted.  If the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




